Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, September 1811
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



my dear Neice
ca. Sept. 1811

in replie to your inquiries I answer mrs Adams had a very bad night. at 2 oclock  Nancy came to my Room to request that I would send for the doctor. he got here before day light and bled her, since which she has had some rest, altho much opprest & at times almost exhausted. discharges continue black, but the Soarness abated, and the dr says the pulse better—Mrs Smith by the use of the Mayweed Bath & Some parogoric got a comfortable night—and as yet is not so opprest as yesterday. it usually came on in the after part of the day with the heat and wrestlessness.
I am as well as an anxious mind and a despairing heart will permit; I do not despair of the mercy and goodness of my maker, but of a more favorable issue to the suffering of my dear Child—Mrs Adams I think will recover altho She is in great danger.
Your affectionate / Aunt
A A